Citation Nr: 0604122	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  96-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1996 by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A decision by the Board dated November 30, 1998, denied the 
veteran's claim on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which affirmed the Board's decision.  The 
veteran then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit, which 
reversed and remanded the Court's decision.  The Court then 
remanded the matter to the Board for further proceedings.

FINDINGS OF FACT

1.  A right knee disorder was not noted at an examination for 
induction into military service; there is clear and 
unmistakable evidence demonstrating that the veteran had a 
right knee disorder prior to service but there is not clear 
and unmistakable evidence showing that his right knee 
disorder was not aggravated by such service.

2.  The veteran has a current disability diagnosed at a VA 
orthopedic clinic in November 2005 as degenerative arthritis 
of the medial compartment of the right knee.

3.  In service the veteran sustained an injury to the right 
knee in October 1964 and was later diagnosed by an orthopedic 
physician in November 1966 with a tear of the medial meniscus 
of the right knee but a diagnosis of a chronic right knee 
disorder was not rendered while the veteran was serving on 
active duty.  

4.  There is an approximate balance of positive and negative 
evidence on the question of whether the veteran has had 
continuity of symptomatology of a right knee disorder since 
his separation from active service. 


CONCLUSION OF LAW

With resolution of reasonable doubt, a right knee disorder 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303(b) (2005).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  



I. Legal Criteria

Direct Service Connection.  In order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in line of duty in the active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Presumption of Soundness.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Chronicity and Continuity

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

Benefit of Doubt Doctrine

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

II. Factual Background and Analysis 

Although the veteran's service medical records show that, at 
his examination for enlistment in February 1964, his lower 
extremities were reported as normal and no disorder of his 
right knee was noted, it is not in dispute that in high 
school the veteran sustained an injury to his right knee 
playing football and his right knee did not fully recover 
from that injury before he re-injured the knee during his 
period of active naval service.  The evidence showing that 
the veteran had a disorder of the right knee which pre-
existed service, which includes the veteran's own statements 
to VA treating and examining physicians, is, the Board finds, 
clear and unmistakable.  

However, the veteran's service medical records also show that 
the veteran sustained an injury to his right knee in service 
in October 1964.  Furthermore, in service in 1965, 1966, and 
1967, the veteran was seen at service department medical 
facilities several times for complaints of right knee pain 
and weakness and was referred to orthopedic clinics for 
consultations at least twice.  In November 1966, a service 
department orthopedist who examined the veteran's right knee 
found that he had a tear of the medial meniscus of the right 
knee, and he reported that on clinical examination he was 
unable to manipulate the veteran's right knee so as to move 
it to full extension.  However, because the veteran was at 
that time scheduled to leave the Republic of Vietnam for the 
Continental United States (CONUS) in nine days, the physician 
noted that the veteran did not wish for him to undertake 
treatment measures which would delay his departure.  The 
service department orthopedist recommended that the veteran 
go on bed rest with the hope that his right knee would "sag 
into extension" and he stated that the veteran might require 
mild sedation for this purpose.  The veteran's service 
medical records do not reveal whether the veteran did in fact 
go on bed rest to alleviate his right knee symptoms.  

The service medical records do show that, in January 1967, at 
an orthopedic consultation in the CONUS, it was noted that 
the veteran had a history of locking and of intermittent 
swelling of the right knee.  The veteran complained of right 
knee medial and collateral ligament discomfort.  The 
consulting service department orthopedist found no internal 
derangement of the veteran's right knee but he recommended 
that the veteran perform PRE [passive resistance exercises] 
of his right knee.  Subsequent service medical records 
predominantly relate to the veteran's claimed loss of 
sensation in his right hand and to psychiatric evaluations of 
the veteran and are silent as to his right knee.  At an 
examination in February 1968 for release from active duty, 
the veteran's lower extremities were reported as normal.

At a VA joints examination in October 1997, the veteran 
complained of right knee pain and weakness.  He stated that 
he had had right knee pain and locking in service which 
continued after his separation from active service in 
February 1968 and that in 1973 he underwent surgery performed 
by a private physician to remove cartilage from his right 
knee.  [The Board notes that the 1973 private operative 
report and records of follow-up treatment are not contained 
in the veteran's claims file.]

A recent treatment note from a VA orthopedic clinic dated in 
November 2005 shows that the current diagnosis of the 
veteran's right knee disability is degenerative arthritis of 
the medial compartment of that knee and the veteran is 
undergoing a course of injections as therapy for his 
persistent right knee pain.

On this record, the Board is unable to find that clear and 
unmistakable evidence demonstrates that the veteran's right 
knee disorder which pre-existed his active service was not 
aggravated by such service.  Therefore, because the 
requirement in law that there be clear and unmistakable 
evidence that a right knee disorder was not aggravated by 
service has not been met in this case, the presumption that 
the veteran's right knee was in sound condition at service 
entrance has not been rebutted, see 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005), and the issue for the 
Board's consideration becomes whether the veteran's current 
right knee disability was incurred in service.  Wagner, 370 
F.3d at 1096.

The Board notes that the record in the veteran's case does 
not contain a medical nexus opinion addressing the question 
of whether his current right knee disability is etiologically 
related to any incident in or manifestation of a right knee 
disorder during his active service, to include the injury to 
his right knee which he reportedly sustained in service in 
October 1964 and the tear of the medial meniscus of the right 
knee found by an orthopedic consultant in November 1966.  
Nevertheless, the Board finds that the veteran's statements 
of record that he had continuous symptoms of a right knee 
disorder from his separation from service in February 1968 
until right knee surgery in 1973 and that he has had 
recurrent right knee symptoms from the 1973 surgery to the 
present are credible.  There is support in the record for the 
veteran's account of continuing post-service right knee 
symptoms by the report of the VA orthopedic examination in 
October 1997, at which a squatting maneuver produced right 
knee discomfort, and by the recent November 2005 VA 
outpatient treatment record showing that the veteran is 
currently receiving injections into his right knee, which 
were prescribed after wearing a brace on the knee for an 
extended period of time did not relieve the veteran's 
persistent right knee pain.  

On the other hand, the veteran's account of having continuity 
of right knee symptomatology since service and since surgery 
in 1973 has not been corroborated by statements of other 
individuals with personal knowledge of the functioning of the 
veteran's right knee or by post-service medical records 
documenting the alleged continuity of right knee 
symptomatology.

Upon consideration of all of the pertinent evidence of 
record, the Board finds that there is an approximate balance 
of positive and negative evidence on the issue of whether the 
veteran's current right knee disability was incurred in 
service, keeping in mind that the veteran's right knee is 
presumed to have been in sound condition at service entrance.  
Resolving the doubt on that issue in the veteran's favor, 
entitlement to service connection for a right knee disorder 
is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

ORDER

Entitlement to service connection for a right knee disorder 
is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


